DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-22 were cancelled in a preliminary amendment. Claims 23-42 were added and are pending.

Claim Objections
Claims 26 and 36 are objected to because of the following informalities: line 3 of claim 26, and line 4 of claim 36, recite “whether the flow was initially receiving during”. It is believed that the underlines word should read received instead of receiving. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “wherein each node in the plurality of nodes performs a same operation on received packet flows”. It is unclear what the “same operation” refers to in the claims. Does it relate to packet processing in a particular way? Since the nodes refer to destination nodes where flows are transmitted to, this operation is interpreted as receiving packets for purposes of Examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dyke et al. (US Patent Application Publication 2013/0265875; hereinafter Dyke).
Regarding claim 23 Dyke discloses a method of performing load balancing to distribute data message flows among a plurality of nodes (fig. 9), the method comprising:
receiving a plurality of data message flows (paragraphs 0027, 0052; wherein load balancer receives packets from network flows that will be delivered to multiple destination nodes/entities);
for each data message flow, computing a probabilistic filter value by applying a plurality of hash functions to a set of attributes associated with the flow (paragraphs 0039, 0052; wherein Bloom filters are applied to flows, the filter comprising a plurality of hash functions as seen in paragraph 0035, the hash functions applied to flow attributes as flow ID); and
distributing the data message flows among the plurality of nodes based on the probabilistic filter value (paragraph 0052; wherein flows are distributed among the multiple destinations based on the functions determined by the filter).
Regarding claim 24 Dyke discloses the method of claim 23, wherein the probabilistic filter is a bloom filter (fig. 4; paragraph 0035; Bloom filter).
Regarding claim 25 Dyke discloses the method of claim 23, wherein the receiving, computing and distributing are performed during a transition period in which membership in the plurality of nodes is adjusted (paragraphs 0029-0031; wherein packet/flow receipt, hashing and distribution are performed to achieve flow affinity so during network scaling events to ensure that packets belonging to a same flow that existed before the scaling are sent to the same destination as before (this period of achieving the affinity interpreted as a transition period according to the definition in the specification)).
Regarding claim 26 Dyke discloses the method of claim 25, wherein the receiving, computing and distributing are performed during the transition period to determine whether a flow was initially received during an observation sub-period of the transition period or whether the flow was initially receiving during a subsequent re-dispatching period of the transition period (paragraphs 0032-0036, 0049; wherein each session is identified by using the Bloom filters (this session identification period being interpreted as the observation period, according to the definition of the period in Applicant’s specification)).
Regarding claim 27 Dyke discloses the method of claim 26, wherein the membership in the plurality of nodes is adjusted when a node is added to the plurality of nodes, during the observation period, new packet flows are not sent to the new node, but are used to set entries in the probabilistic filter (paragraphs 0030-0032, 0036, 0044; wherein when the network is scaled (i.e. an added node or event) new flows are sent to the new nodes, and not to previously existing nodes, but the information is used to create a new snapshot of the network); and during a re-dispatching period, new packet flows can be sent to the new node when the packet's flow does not match an entry in the probabilistic filter (paragraphs 0030-0032, 0036, 0044; wherein new flows are distributed to the new nodes).
Regarding claim 28 Dyke discloses the method of claim 25, wherein the membership is adjusted when a node is added or removed from the plurality of nodes (paragraphs 0030-0032; network scaling events, i.e. adding or removal of elements).
Regarding claim 29 Dyke discloses the method of claim 23, wherein each node in the plurality of nodes performs a same operation on received packet flows (paragraphs 0027-0031; service instances receiving packets).
Regarding claim 30 Dyke discloses the method of claim 23, wherein each entry in the probabilistic filter for each particular packet flow comprises a plurality of values generated by applying a plurality of hash functions to a set of attributes of the particular packet flow (paragraphs 0035-0039; entries to Bloom filter comprise values vales generated by the hash functions).
Regarding claim 31 Dyke discloses the method of claim 30, wherein the set of attributes of the particular packet flow comprises the five tuple identifier of the packet flow (paragraph 0039; 5-tuple: source IP, destination IP, source and destination port and protocol).
Regarding claim 32 Dyke discloses the method of claim 23, wherein receiving, computing and distributing are performed by a load balancer (paragraphs 0027, 0034, 0052; load balancer 110).
Regarding claim 33 Dyke discloses a non-transitory machine readable medium storing a program for performing load balancing to distribute data message flows among a plurality of nodes (circuitry and processing in fig. 3), the program executable by a set of processing units, the program comprising sets of instructions for:
receiving a plurality of data message flows (paragraphs 0027, 0052; wherein load balancer receives packets from network flows that will be delivered to multiple destination nodes/entities);
for each data message flow, computing a probabilistic filter value by applying a plurality of hash functions to a set of attributes associated with the flow (paragraphs 0039, 0052; wherein Bloom filters are applied to flows, the filter comprising a plurality of hash functions as seen in paragraph 0035, the hash functions applied to flow attributes as flow ID); and
distributing the data message flows among the plurality of nodes based on the probabilistic filter value (paragraph 0052; wherein flows are distributed among the multiple destinations based on the functions determined by the filter).
Regarding claim 34 Dyke discloses the non-transitory machine readable medium of claim 33, wherein the probabilistic filter is a bloom filter (fig. 4; paragraph 0035; Bloom filter).
Regarding claim 35 Dyke discloses the non-transitory machine readable medium of claim 33, wherein the sets of instructions for receiving, computing and distributing are performed during a transition period in which membership in the plurality of nodes is adjusted (paragraphs 0029-0031; wherein packet/flow receipt, hashing and distribution are performed to achieve flow affinity so during network scaling events to ensure that packets belonging to a same flow that existed before the scaling are sent to the same destination as before (this period of achieving the affinity interpreted as a transition period according to the definition in the specification)).
Regarding claim 36 Dyke discloses the non-transitory machine readable medium of claim 35, wherein the sets of instructions for receiving, computing and distributing are performed during the transition period to determine whether a flow was initially received during an observation sub-period of the transition period or whether the flow was initially receiving during a subsequent re-dispatching period of the transition period (paragraphs 0032-0036, 0049; wherein each session is identified by using the Bloom filters (this session identification period being interpreted as the observation period, according to the definition of the period in Applicant’s specification)).
Regarding claim 37 Dyke discloses the non-transitory machine readable medium of claim 36, wherein the membership in the plurality of nodes is adjusted when a node is added to the plurality of nodes, during the observation period, new packet flows are not sent to the new node, but are used to set entries in the probabilistic filter (paragraphs 0030-0032, 0036, 0044; wherein when the network is scaled (i.e. an added node or event) new flows are sent to the new nodes, and not to previously existing nodes, but the information is used to create a new snapshot of the network); and during a re-dispatching period, new packet flows can be sent to the new node when the packet's flow does not match an entry in the probabilistic filter (paragraphs 0030-0032, 0036, 0044; wherein new flows are distributed to the new nodes).
Regarding claim 38 Dyke discloses the non-transitory machine readable medium of claim 35, wherein the membership is adjusted when a node is added or removed from the plurality of nodes (paragraphs 0030-0032; network scaling events, i.e. adding or removal of elements).
Regarding claim 39 Dyke discloses the non-transitory machine readable medium of claim 33, wherein each node in the plurality of nodes performs a same operation on received packet flows (paragraphs 0027-0031; service instances receiving packets).
Regarding claim 40 Dyke discloses the non-transitory machine readable medium of claim 33, wherein each entry in the probabilistic filter for each particular packet flow comprises a plurality of values generated by applying a plurality of hash functions to a set of attributes of the particular packet flow (paragraphs 0035-0039; entries to Bloom filter comprise values vales generated by the hash functions).
Regarding claim 41 Dyke discloses the non-transitory machine readable medium of claim 40, wherein the set of attributes of the particular packet flow comprises the five tuple identifier of the packet flow (paragraph 0039; 5-tuple: source IP, destination IP, source and destination port and protocol).
Regarding claim 42 Dyke discloses the non-transitory machine readable medium of claim 33, wherein sets of instructions for receiving, computing and distributing are performed by a load balancer (paragraphs 0027, 0034, 0052; load balancer 110).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2017/0142226 to De Foy et al. – that discloses enabling federation of multiple independent networks through hash-routing based peering (HRP) and/or summary-routing based peering (SRP). Pursuant to new methodologies and/or technologies provided herein the multiple independent networks may self-organize, or otherwise assemble, as a federation of network peers.
US PGPUB 2012/0155266 to Patel et al. – which discloses  load balancers using a consistent hashing algorithm to decide how new connections should be load balanced.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466